668 S.E.2d 903 (2008)
HARLEYSVILLE INS.
v.
BUZZ OFF INSECT.
No. 272A08.
Supreme Court of North Carolina.
November 21, 2008.
David L. Brown, John I. Malone, Jr., Martha P. Brown, Greensboro, for Harleysville Mutual Ins. Co.
Mack Sperling, John S. Buford, Greensboro, Cecilia O. Miller, Diana S. Casey, San Diego, CA, for International Garment Tech.
Gary K. Sue, Greensboro, Michael A. Hamilton, for Erie Insurance.
David Neal Allen, Charlotte, for NC Assoc. of Defense Attys.
Joseph W. Eason, Stephen D. Martin, Raleigh, for Property Casualty Insurers.
The following order has been entered on the motion filed on the 19th day of November 2008 by Amicus (NC Association of Defense Attorneys) to Withdraw Request for filing an Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference this the 21st day of November 2008."